Order entered December 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01162-CV

                              JOHN DAVID ADAMS, Appellant

                                                V.

                     STARSIDE CUSTOM BUILDERS, LLC, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-01104-2015

                                           ORDER
       We GRANT appellee’s December 10, 2015 unopposed motion for an extension of time

to file a brief. Appellee shall file a brief by JANUARY 4, 2016. We caution appellee that no

further extension will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE